This action is before the Appellate Division on a Petition to Establish a Report.
The action was tried and judgment was entered on December 10, 1975, notices of which were sent to counsel on December 15, 1975. Pursuant to Dist./Mun. Cts. R. Civ. P. 64(c) (ii), a draft report was timely filed. On its face, the draft report complies with Dist./Mun. Cts. R. Civ. P. 64(c)(2).
On January 27, 1976, without a hearing which is required by Rule 64(c)(4) (unless the trial justice intends to allow the draft report), the draft report was disallowed without any reasons given therefor. Rule 64(c)(5) requires a justice to “set forth in writing succinctly the facts and reasons for such disallowance”. Comfort Air Systems, Inc. v. Cacopardo, Mass. Adv. Sh. (1976) 1209.
Therefore, pursuant to G.L.c. 231, §110 as amended by St. 1973, c. 1114, §198, this matter is returned to the trial justice for a hearing on the draft report pursuant to Dist./Mun. Cts. R. Civ. P. 64.